Citation Nr: 0534250	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  99-20 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991) for loss of left eye vision as a result of VA medical 
treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to June 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating action of the 
Department of Veterans Affairs (VA) Buffalo, New York 
Regional Office (RO). In April 2001, the Board remanded this 
case, and in March 2003, the Board directed its evidence 
development unit to conduct additional development pursuant 
to the provisions of the now invalidated 38 C.F.R. 
§ 19.9(a)(2) (2002).  The case was again remanded by the 
Board in August 2003.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

First, the Board observes that there are suggestions that a 
second claims folder exists for this veteran.  While only one 
file was forwarded to the Board, appropriate action should be 
undertaken to secure any second file, if extant, or 
definitively determine that only one file exists in this 
case.

The veteran claims that he is entitled to benefits under the 
provisions of 38 U.S.C.A. § 1151, alleging that he lost 
vision in his left eye as a result of VA medical treatment.  
He informed VA in July 1999 that he first sought treatment at 
a VA hospital in the "middle of the 1980's."  VA treatment 
records on file relating to treatment afforded the veteran 
for left eye-related complaints date back to 1987.  

In a September 2005 VA Form 646, the representative argues 
that a remand is necessary so that copies of "Quality 
Assurance Reports" from the VA medical center, associated 
with the treatment afforded the veteran for his left eye, 
could be associated with the record.  The Board emphasizes 
(as the representative essentially did in July 1999) that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless whether those records are physically on 
file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Therefore, the case is REMANDED for the following action:

1.  The RO should undertake appropriate 
action to secure any second claims file, 
or definitively determine that only one 
file exists in this case.  All efforts to 
secure any additional extant claims 
folders must be documented.

2.  The RO should obtain copies of all VA 
"Quality Assurance Reports" relating to 
treatment afforded the veteran for his 
left eye dated from 1987 to the present.  
If no such records are available, the RO 
should provide explanation as to why the 
records could not be obtained, and the 
veteran offered an opportunity to 
respond.

3.  IF THE RECORDS SOUGHT ABOVE ARE 
OBTAINED, AND ARE SUPPORTIVE OF THE 
VETERAN'S CLAIM, the RO should returned 
the claims folder to Dr. M.F. (the Chief 
of Ophthalmology service at Stratton VA 
Medical Center in Albany, New York) for 
an addendum to her July 2005 opinion 
letter.  She should opine whether, after 
review of the associated Quality 
Assurance Reports, she wishes to modify 
her previous opinion which stated, in 
part, that "[i]t is my opinion that 
there is no evidence of record to support 
or suggest that any intervention by VA 
staff contributed to deterioration in or 
aggravated the veteran's visual acuity."  

4.  Thereafter, the RO should then review 
the evidence of record and readjudicate 
the issue on appeal.  If further 
development is necessary to comply with 
the applicable law and regulations, that 
development must be accomplished.  The RO 
must provide adequate reasons and bases 
for its determination.  

5.  If the determination remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the 
case (SSOC) (in accordance with 38 
U.S.C.A. § 7105 (West 2002), which fully 
sets forth the controlling law and 
regulations pertinent to this appeal.  
This document should further reflect 
detailed reasons and bases for the 
decisions reached) and provide the 
appellant and his representative with an 
opportunity to respond.  

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

